DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
[A] Claim 1:Line 24 – second package terminal[[s]]; and
[B] Claim 5:Line 25 – second package terminal[[s]].

Claims 2-4 and 6-8 are objected to as being dependent upon, but failing to cure the deficiencies of, a base claim which is the subject of an objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation "the data input/output terminal" in, respectively, lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the same sequence" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4 and 6-8 are rejected as being dependent upon, but failing to cure the deficiencies of, a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by LEE (US PGPub No. 2014/0312930 A1), hereinafter referred to as LEE.

Consider Claim 9,

master and slave circuits each including N groups each having K terminals (LEE, e.g., Fig 3 shows first and second circuits (master/slave);¶0055+, formed into 2 groups of 4 terminals each.), 
wherein the master and slave circuits communicate with each other through the terminals transferring signals of N channels each having a bandwidth of K bits, wherein the N groups respectively correspond to the N channels (LEE, e.g., ¶0064+, discloses exchanging data in K-bit data segments for each group/channel.), 
wherein the K terminals respectively correspond to the K bits (LEE, e.g., ¶0064+, discloses 4 terminals correspond to 4 bits.), 
wherein the K terminals within each of the N groups are sequentially disposed at each of the master and slave circuits (LEE, e.g., Fig 3, shows all terminals are sequentially disposed;¶0065, DQ<0,2,4,6> and DQ<1,3,5,7> are sequentially disposed.), and 
wherein the K terminals of the same sequence within the respective N groups are alternately disposed at each of the master and slave circuits (LEE, e.g., Fig 1;¶0065, DQ<0,2,4,6> and DQ<1,3,5,7> are alternately disposed at the first and second (master/slave) circuits.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Chen et al. (US PGPub No. 2019/0121696 A1), hereinafter referred to as CHEN.

Consider Claim 1,
LEE teaches a system comprising: 
	 a controller, wherein: 
the controller comprises a physical interface circuit including a plurality of data input/output terminals which are paths through which data for N channels is input/output 
K data input/output terminals in a first data input/output terminal group among the plurality of data input/output terminals correspond to a first channel among the N channels (LEE, e.g., ¶0055, DQ<0,2,4,6> correspond to a first group/channel.), 
K data input/output terminals in a second data input/output terminal group among the plurality of data input/output terminals correspond to a second channel different from the first channel among the N channels (LEE, e.g., ¶0055, DQ<1,3,5,7> correspond to a second group/channel.), 
the data input/output terminal in the first data input/output terminal group is arranged adjacent to one or more of the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3, illustrates DQ0 as being adjacent to DQ1.), 
each data input/output terminal is connected to one of a plurality of package terminals (LEE, e.g., Fig 3, each of DQ<0:7> is connected to an RX/TX element through which data is input/output to the package.), 
a first package terminal among the package terminals corresponding to a L-th bit of the first channel is arranged adjacent to a second package terminals among the package terminals corresponding to a L-th bit of the second channel (LEE, e.g., Fig 3, illustrates RX/TX element corresponding to DQ0 (i.e., the 1st bit of a first group/channel) are adjacent to the RX/TX element corresponding to DQ1 (i.e., the 1st bit of a second group/channel).), 
L is an integer greater than or equal to 0 (LEE, e.g., ¶0055, L=4), and 

	The disclosure of LEE fails to expressly identify an implementation relating to a plurality of memory dies.  CHEN describes systems and methods for partitioning a group of data into multiple channels and is considered analogous prior art.  CHEN does describe a plurality of memory dies (CHEN, e.g., Fig 1) managed by a memory controller (CHEN, e.g., Fig 4;¶0032+) wherein a plurality of I/O elements are connected to one or more of the plurality of memory dies (CHEN, e.g., Fig 1).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEE with at least the cited elements of CHEN because it provides fast read/write access to a memory by reducing latency (CHEN, e.g., ¶0004+).

Consider Claim 2,
The combined system of LEE and CHEN further discloses wherein a data input/output terminal corresponding to data of an I-th bit among the K data input/output terminals in the first data input/output terminal group is arranged adjacent to a data input/output terminal corresponding to data of an I-th bit among the K data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3;¶0055, I-th bits of each group are illustrated as adjacent to each other.).

Consider Claim 3,


Consider Claim 4,
The combined system of LEE and CHEN further discloses wherein: the data input/output terminal in the first data input/output terminal group is connected to a memory die in a first memory die group among the plurality of memory dies, and the data input/output terminal in the second data input/output terminal group is connected to a memory die in a second memory die group among the plurality of memory dies (CHEN, e.g., Fig 1, shows wherein each channel (incl. their associated I/O terminal groups) is connected to different memory die groups.).

Consider Claim 5,
LEE teaches a controller comprising: 
a interface (LEE, e.g., Fig 2, illustrates plural interfaces associated with a controller.); and 
a control circuit (LEE, e.g., Figs 4 and 8, illustrates control circuits.), 
wherein: 

K data input/output terminals in a first data input/output terminal group among the plurality of data input/output terminals correspond to a first channel among the N channels (LEE, e.g., ¶0055, DQ<0,2,4,6> correspond to a first group/channel.), 
K data input/output terminals in a second data input/output terminal group among the plurality of data input/output terminals correspond to a second channel different from the first channel among the N channels (LEE, e.g., ¶0055, DQ<1,3,5,7> correspond to a second group/channel.), 
the data input/output terminal in the first data input/output terminal group is arranged adjacent to one or more of the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3, illustrates DQ0 as being adjacent to DQ1.), each data input/output terminal is connected to one of a plurality of package terminals (LEE, e.g., Fig 3, each of DQ<0:7> is connected to an RX/TX element through which data is input/output to the package.), 
a first package terminal among the package terminals corresponding to a L-th bit of the first channel is arranged adjacent to a second package terminals among the package terminals corresponding to a L-th bit of the second channel (LEE, e.g., Fig 3, illustrates RX/TX element corresponding to DQ0 (i.e., the 1st bit of a first group/channel) are adjacent to the RX/TX element corresponding to DQ1 (i.e., the 1st bit of a second group/channel).), 

N and K are each a natural number of 2 or more (LEE, e.g., ¶0055, N=2 and K=4.).
	The disclosure of LEE fails to expressly identify an implementation relating to a plurality of memory dies.  CHEN describes systems and methods for partitioning a group of data into multiple channels and is considered analogous prior art.  CHEN does describe a plurality of memory dies (CHEN, e.g., Fig 1) managed by a memory controller (CHEN, e.g., Fig 4;¶0032+) wherein a plurality of I/O elements are connected to one or more of the plurality of memory dies (CHEN, e.g., Fig 1).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEE with at least the cited elements of CHEN because it provides fast read/write access to a memory by reducing latency (CHEN, e.g., ¶0004+).

Consider Claim 6,
The combined system of LEE and CHEN further discloses wherein a data input/output terminal corresponding to data of an I-th bit among the data input/output terminals in the first data input/output terminal group is arranged adjacent to a data input/output terminal corresponding to data of an I-th bit among the data input/output terminals in the second data input/output terminal group (LEE, e.g., Fig 3;¶0055, I-th bits of each group are illustrated as adjacent to each other.).

Consider Claim 7,


Consider Claim 8,
The combined system of LEE and CHEN further discloses wherein the data input/output terminal in the first data input/output terminal group is connected to a memory die in a first memory die group among the plurality of memory dies, and the data input/output terminal in the second data input/output terminal group is connected to a memory die in a second memory die group among the plurality of memory dies (CHEN, e.g., Fig 1, shows wherein each channel (incl. their associated I/O terminal groups) is connected to different memory die groups.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary W. Cygiel/Primary Examiner, Art Unit 2137